


110 HR 3965 RH: Mark-to-Market Extension

U.S. House of Representatives
2008-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 357
		110th CONGRESS
		2d Session
		H. R. 3965
		[Report No.
		  110–579]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			October 25, 2007
			Ms. Waters (for
			 herself, Mr. Frank of Massachusetts,
			 and Ms. Pryce of Ohio) introduced the
			 following bill; which was referred to the
			 Committee on Financial
			 Services
		
		
			April 10, 2008
			Additional sponsors: Mr.
			 Baca and Ms.
			 Clarke
		
		
			April 10, 2008
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of the introduced bill, see copy of bill
			 as introduced on October 25, 2007
		
		A BILL
		To extend the Mark-to-Market program of the
		  Department of Housing and Urban Development, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Mark-to-Market Extension and Enhancement Act of
			 2007.
			(b)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Purposes.
					Sec. 3. Definitions.
					Sec. 4. Extension of Mark-to-Market
				program.
					Sec. 5. Funding for tenant and other
				participation and capacity building.
					Sec. 6. Exception rents.
					Sec. 7. Otherwise eligible
				projects.
					Sec. 8. Disaster-damaged
				eligible projects.
					Sec. 9. Period of eligibility for nonprofit
				debt relief.
					Sec. 10. Acquisition of restructured projects
				by nonprofit organizations.
					Sec. 11. Mark-to-market for moderate
				rehabilitation projects.
					Sec. 12. Enhanced voucher assistance upon
				contract termination.
					Sec. 13. Correcting harm caused by late subsidy
				payments.
					Sec. 14. Effective date.
				
			2.PurposesThe purpose of this Act is to—
			(1)continue the progress of
			 the Multifamily Assisted Housing Reform and Affordability Act of 1997, as
			 amended by the Mark-To-Market Extension Act of 2001;
			(2)expand eligibility for
			 Mark-to-Market restructuring so as to further the preservation of affordable
			 housing in a cost-effective manner; and
			(3)provide for the
			 preservation and rehabilitation of projects damaged by Hurricanes Katrina,
			 Rita, and Wilma, or by other natural disasters.
			3.DefinitionsSection 512 of the Multifamily Assisted
			 Housing Reform and Affordability Act of 1997 (42 U.S.C. 1437f note) is amended
			 by adding at the end the following:
			
				(20)Disaster-damaged
				eligible project
					(A)In
				generalThe term disaster-damaged eligible project
				means an otherwise eligible multifamily housing project—
						(i)that is located in a
				county that was designated a major disaster area on or after January 1, 2005,
				by the President pursuant to title IV of the Robert T. Stafford Disaster Relief
				and Emergency Assistance Act (42 U.S.C. 5121 et seq.);
						(ii)whose owner carried
				casualty and liability insurance covering such project in an amount required by
				the Secretary;
						(iii)that suffered damages
				not covered by such insurance that the Secretary determines is likely to exceed
				$5,000 per unit in connection with the natural disaster that was the subject of
				the designation described in subparagraph (A); and
						(iv)whose owner requests
				restructuring of the project not later than 2 years after the date that such
				damage occurred.
						(B)Rule of
				constructionA disaster-damaged eligible project shall be
				eligible for amounts under this Act without regard to the relationship between
				rent levels for the assisted units in such project and comparable rents for the
				relevant market
				area.
					.
		4.Extension of
			 Mark-to-Market programSection
			 579 of the Multifamily Assisted Housing Reform and Affordability Act of 1997
			 (42 U.S.C. 1437f note) is amended by striking October 1, 2011
			 each place such term appears and inserting October 1,
			 2012.
		5.Funding for tenant and
			 other participation and capacity buildingParagraph (3) of section 514(f) of the
			 Multifamily Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C.
			 1437f note) is amended—
			(1)in subparagraph
			 (A)—
				(A)in the first
			 sentence—
					(i)by striking not
			 more than and inserting not less than;
					(ii)by striking of
			 low-income housing for which project-based rental assistance is provided at
			 below market rent levels and may not be renewed and inserting the
			 following: and improvement of low-income housing for which project-based
			 rental assistance, subsidized loans, or enhanced vouchers under section 8(t)
			 are provided; and
					(iii)in the second
			 parenthetical clause, by inserting before the closing parenthesis the
			 following: , and predevelopment assistance to enable such
			 transfers; and
					(B)by inserting after the
			 period at the end the following: For outreach and training of tenants
			 and technical assistance, the Secretary shall implement a grant program
			 utilizing performance-based outcome measures for eligible costs incurred.
			 Recipients providing capacity building or technical assistance services to
			 tenant groups shall be qualified nonprofit Statewide, countywide, areawide or
			 citywide organizations with demonstrated experience including at least a
			 two-year recent track record of organizing and providing assistance to tenants,
			 and independence from the owner, a prospective purchaser, or their managing
			 agents. The Secretary may provide assistance and training to grantees in
			 administrative and fiscal management to ensure compliance with applicable
			 Federal requirements. The Secretary shall expedite the provision of funding for
			 fiscal year 2008 by entering into new multi-year contracts with any prior
			 grantee without adverse audit findings or whose adverse audit findings have
			 been cleared, and by entering into an interagency agreement for not less than
			 $1,000,000 with the Corporation for National and Community Service or any other
			 agency of the Federal Government, that is selected by the Secretary and the
			 Secretary determines is qualified to conduct such program, to conduct a tenant
			 outreach and training program under the same or similar terms and conditions as
			 was most recently conducted by the Corporation. The Secretary shall also make
			 available flexible grants to qualified nonprofit organizations that do not own
			 eligible multifamily properties, for tenant outreach in underserved areas, and
			 to experienced national or regional nonprofit organizations to provide
			 specialized training or support to grantees assisted under this section.
			 Notwithstanding any other provision of law, funds authorized under this section
			 for any fiscal year shall be available for obligation in subsequent fiscal
			 years. The Secretary shall require each recipient of amounts made available
			 pursuant to this subparagraph to submit to the Secretary reports, on a
			 quarterly basis, detailing the use of such funds and including such information
			 as the Secretary shall require.; and
				(2)by adding at the end the
			 following new subparagraphs:
				
					(D)ProhibitionsNone of the funds made available under
				subparagraph (A) may be used for any political activities, political advocacy,
				or lobbying (as such terms are defined by Circular A–122 of the Office of
				Management and Budget, entitled Cost Principles for Non-Profit
				Organizations), or for expenses for travel to engage in political
				activities or preparation of or provision of advice on tax returns.
					(E)Program compliance
				systemsEach recipient of
				amounts made available under subparagraph (A) shall develop systems to ensure
				compliance with the program and the requirements of this paragraph.
					(F)PenaltiesThe
				Secretary may impose penalties on any recipient of amounts made available under
				subparagraph (A) that fails to comply with any requirement under this paragraph
				or of the program established pursuant to this paragraph, which penalties may
				include—
						(i)ineligibility for further
				assistance from amounts made available under subparagraph (A); and
						(ii)requiring the recipient
				to reimburse the Secretary for any amounts that were so
				misused.
						.
			6.Exception
			 rentsIn the matter preceding
			 clause (i) of section 514(g)(2)(A) of the Multifamily Assisted Housing Reform
			 and Affordability Act of 1997 (42 U.S.C. 1437f note) is amended—
			(1)by inserting
			 disaster-damaged eligible projects and after waive this
			 limit for; and
			(2)by striking five
			 percent and inserting 9 percent.
			7.Otherwise eligible
			 projectsSection 514 of the
			 Multifamily Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C.
			 1437f note) is amended by adding at the end the following:
			
				(i)Other Eligible
				Projects
					(1)In
				generalNotwithstanding any other provision of this subtitle, a
				project that meets the requirements of subparagraphs (B) and (C) of section
				512(2) but does not meet the requirements of subparagraph (A) of section
				512(2), may be treated as an eligible multifamily housing project on an
				exception basis if the Secretary determines, subject to paragraph (2), that
				such treatment is necessary to preserve the project in the most cost-effective
				manner in relation to other alternative preservation options.
					(2)Owner request
						(A)Request
				requiredThe Secretary shall not treat an otherwise eligible
				project described under paragraph (1) as an eligible multifamily housing
				project unless the owner of the project requests such treatment.
						(B)No adverse treatment if
				no request madeIf the owner of a project does not make a request
				under subparagraph (A), the Secretary shall not withhold from such project any
				other available preservation option.
						(3)Cancellation
						(A)TimingAt
				any time prior to the completion of a mortgage restructuring under this
				subtitle, the owner of a project may—
							(i)withdraw any request made
				under paragraph (2)(A); and
							(ii)pursue any other option
				with respect to the renewal of such owner’s section 8 contract pursuant to any
				applicable statute or regulation.
							(B)DocumentationIf
				an owner of a project withdraws such owner’s request and pursues other renewal
				options under this paragraph, such owner shall be entitled to submit
				documentation or other information to replace the documentation or other
				information used during processing for mortgage restructuring under this
				subtitle.
						(4)LimitationThe
				Secretary may exercise the authority to treat projects as eligible multifamily
				housing projects pursuant to this subsection only to the extent that the number
				of units in such projects do not exceed 10 percent of all units for which
				mortgage restructuring pursuant to section 517 is
				completed.
					.
		8.Disaster-damaged
			 eligible projects
			(a)Market Rent
			 DeterminationsSection 514(g)(1)(B) of the Multifamily Assisted
			 Housing Reform and Affordability Act of 1997 (42 U.S.C. 1437f note) is amended
			 by striking “determined, are equal” and inserting the following:
			 “determined—
				
					(i)with respect to a
				disaster-damaged eligible property, are equal to 100 percent of the fair market
				rents for the relevant market area (as such rents were in effect at the time of
				such disaster); and
					(ii)with respect to other
				eligible multifamily housing projects, are
				equal
					.
			(b)Owner
			 InvestmentSection 517(c) of the Multifamily Assisted Housing
			 Reform and Affordability Act of 1997 (42 U.S.C. 1437f note) is amended by
			 adding at the end the following:
				
					(3)Properties damaged by
				natural disastersWith respect to a disaster-damaged eligible
				property, the owner contribution toward rehabilitation needs shall be
				determined in accordance with paragraph
				(2)(C).
					.
			9.Period of eligibility
			 for nonprofit debt reliefSection 517(a)(5) of the Multifamily
			 Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C. 1437f note) is
			 amended by adding at the end the following: “If such purchaser acquires such
			 project subsequent to the date of recordation of the affordability agreement
			 described in section 514(e)(6)—
			
				(A)such purchaser shall acquire such project
				on or before the later of—
					(i)5 years after the date of
				recordation of the affordability agreement; or
					(ii)2 years after the date
				of enactment of the Mark-to-Market Extension
				and Enhancement Act of 2007; and
					(B)the Secretary shall have
				received, and determined acceptable, such purchaser’s application for
				modification, assignment, or forgiveness prior to the acquisition of the
				project by such
				purchaser.
				.
		10.Acquisition of
			 restructured projects by nonprofit organizationsParagraph (5) of section 517(a) of the
			 Multifamily Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C.
			 1437 note) is amended by inserting , or the sole general partner of the
			 limited partnership owning the project, after if the
			 project.
		11.Mark-to-market for
			 moderate rehabilitation projects
			(a)Renewal of expiring
			 project-based section 8 moderate rehabilitation contractsSection 524 of the Multifamily Assisted
			 Housing Reform and Affordability Act of 1997 (42 U.S.C. 1437f note) is
			 amended—
				(1)in subsection
			 (a)(4)(A)(iv)—
					(A)in subclause (I), by
			 inserting or after the semicolon;
					(B)by striking subclause
			 (II); and
					(C)by redesignating
			 subclause (III) as subclause (II); and
					(2)in subsection (b), by
			 striking paragraph (3).
				(b)Rent adjustments for
			 covered projects
				(1)Rent determination at
			 initial renewal after enactmentUpon the first request by an owner of a
			 covered housing project for renewal of project-based assistance pursuant to
			 section 524 of the Multifamily Assisted Housing Reform and Affordability Act of
			 1997 made after the date of the enactment of this Act—
					(A)the rent levels at which
			 assistance will be provided pursuant to such renewal shall be determined as if
			 such renewal were the initial renewal of a contract for assistance under
			 section 524, as amended by subsection (a) of this section; and
					(B)solely for purposes of
			 determining the rent levels at which assistance will be provided pursuant to
			 such first renewal after the date of the enactment of this Act, in the case of
			 a project for which contract rents were reduced upon a prior renewal of an
			 expiring contract pursuant to subsection (b)(3) of section 524, as in effect on
			 the day before the date of the enactment of this Act, the contract rent levels
			 in effect immediately prior to such first renewal after the date of the
			 enactment of this Act shall be the considered to be the deemed rent levels
			 described in paragraph (3)(C).
					(2)Rent adjustments after
			 initial renewal after enactmentAfter the first renewal of a contract for
			 assistance of a covered housing project after the date of the enactment of this
			 Act in accordance with paragraph (1) of this subsection, the Secretary of
			 Housing and Urban Development shall adjust rents in accordance with subsection
			 (c) of section 524.
				(3)DefinitionsFor
			 purposes of this subsection, the following definitions shall apply:
					(A)The term section 524 means
			 section 524 of the Multifamily Assisted Housing Reform and Affordability Act of
			 1997 (42 U.S.C. 1437f note).
					(B)The term covered housing
			 project means a project that receives project-based assistance under
			 section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) which was
			 renewed prior to the date of the enactment of this Act pursuant to subsection
			 (b)(3) of section 524, as in effect on the day before the date of the enactment
			 of this Act.
					(C)The term deemed rent levels
			 means the contract rent levels in effect immediately prior to the first renewal
			 of assistance pursuant to subsection (b)(3) of section 524, as in effect on the
			 day before the date of the enactment of this Act, upon which contract rent
			 levels were reduced, as adjusted by the applicable operating cost adjustment
			 factor established by the Secretary at the date of such renewal and at the date
			 of any subsequent renewal pursuant to such subsection (b)(3).
					(D)The term Secretary means the
			 Secretary of Housing and Urban Development or any public housing agency
			 approved by the Secretary to serve as the contracting party in lieu of the
			 Secretary.
					12.Enhanced voucher
			 assistance upon contract terminationSubsection (d) of section 524 of the
			 Multifamily Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C.
			 1437 note) is amended—
			(1)in the subsection
			 heading, by inserting or
			 termination after contract expiration;
			 and
			(2)in paragraph (1)—
				(A)by inserting or
			 termination after the date of the expiration;
				(B)by striking shall
			 make and inserting shall provide;
				(C)by striking
			 available on behalf of and inserting for;
			 and
				(D)by inserting or termination
			 after the date of such expiration.
				13.Correcting harm caused
			 by late subsidy paymentsSection 8 of the United States Housing Act
			 of 1937 (42 U.S.C. 1437f) is amended by adding at the end the following new
			 subsection:
			
				(ff)Late payments
					(1)GeneralThe
				Secretary shall make payments of project-based rental assistance provided under
				this section for each month on or before the due date under paragraph (2) for
				the payment.
					(2)Due
				dateThe due date under this paragraph for a monthly payment is
				the first business day of the month.
					(3)Notification of late
				paymentThe Secretary shall notify a project owner at least 10
				days before the due date for a housing assistance payment if such payment will
				be late and shall inform the project owner of the approximate date the payment
				will be made.
					(4)Use of
				reservesIf a housing
				assistance payment for a project has not been received before the expiration of
				the 10-day period beginning upon the due date for such payment, the project
				owner shall, after the expiration of such period, be entitled to obtain funds
				from a project replacement reserve, residual receipts reserve, or other project
				reserve in order to pay operating and debt service costs for the project. Upon
				receipt of the monthly housing assistance payment from the Secretary, the
				project owner shall promptly replace or replenish any such funds advanced
				pursuant to the preceding sentence.
					(5)Interest
				paymentIf a monthly housing assistance payment is not made
				before the expiration of the 30-day period beginning upon the due date for such
				payment, the Secretary shall pay to the owner simple interest on the amount of
				such monthly payment, from the due date until the date of payment, at a rate
				determined by the Secretary of Treasury in accordance with section 12 of the
				Contract Disputes Act of 1978 (41 U.S.C. 611). Interest payments under this
				paragraph shall be made from amounts made available for management and
				administration of the Department of Housing and Urban
				Development.
					.
		14.Effective
			 dateThis Act, and the
			 amendments made by this Act, shall take effect on the earlier of—
			(1)the date of enactment of
			 this Act; or
			(2)September 30,
			 2008.
			
	
		April 10, 2008
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
